Name: Regulation (EEC) No 1249/73 of the Council of 14 May 1973 on the protective measures provided in the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21.5.73 Official Journal of the European Communities No L 133/ 103 REGULATION (EEC) No 1249/73 OF THE COUNCIL of 14 May 1973 on the protective measures provided in the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus 2 . Any Member State may refer the Commission's Decision to the Council within ten working days following notification thereof. The Council shall meet forthwith . It may by a qualified majority amend or revoke the Decision in question . Article 2 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof ; Having regard to the proposal from the Commission ; Whereas an agreement establishing an Association between the European Economic Community and the Republic of Cyprus ( 1 ), hereinafter called the Agreement, was signed on 19 December 1972 ; Whereas, for the purposes of implementing the protective clauses provided for in the Treaty establishing the European Economic Community, the procedures to be followed are laid down by the Treaty itself ; Whereas, on the other hand, the detailed rules for implementing the protective clause provided for in Article 10 of the Agreement have yet to be laid down ; HAS ADOPTED THIS REGULATION : Article 1 1 . Without prejudice to Article 1 the Commission may authorize a Member State to deal with such disturbances or difficulties referred to in Article 10 of the Agreement by taking protective measures . These measures and the Commission's Decision shall be notified to all Member States . 2 . In case of urgency the Member State or States concerned may introduce quantitative import restrictions . They shall immediately notify these measures to the Commission and to the other Member States . The Commission shall decide, by an emergency procedure and within a maximum period of five working days of the notification referred to in the first subparagraph, whether the measures are to be retained, modified or abolished . All the Member States shall be notified of the Commission's Decision , which shall be immediately enforceable . 3 . Any Member State may refer the Commission's Decision to the Council within a maximum period of ten working days of notification of the Decision . The Council shall meet forthwith . It may by a qualified majority amend or revoke the Decision taken by the Commission . If the Member State which took measures in pursuance of paragraph 2 refers the matter to the Council , the Commission's Decision shall be suspended . The suspension shall end thirty days after the matter has been referred to the Council if by that time the latter has not amended or revoked the Commission's Decision . 1 . The Commission may, at the request of a Member State or on its own initiative , decide to apply to products originating in the Republic of Cyprus the protective measures which the European Economic Community reserves the right to take in Article 10 of the Agreement, including the temporary , total or partial withdrawal of tariff or other concessions granted by the Community to the Republic of Cyprus . Where such a request is made to the Commission by a Member State , the Commission shall take its Decision within three working days following receipt of the request. The protective measures shall be communicated to the Member States and shall be immediately applicable . H See p . 2 of this Official Journal . No L 133/104 Official Journal of the European Communities 21.5.73 particular in Articles 108 and 109 thereof, in accordance with the procedures provided for therein . 4 . For the purpose of implementing this Article, priority must be given in selecting measures to those which least disturb the functioning of the common market. Article 5 Article 3 This Regulation shall in no way prevent the full application of the Regulations on the common organization of agricultural markets . Article 2 shall not apply to products covered by those Regulations . Article 6 Notification to the Association Council by the Community as required by Article 10 (2 ) of the Agreement shall be effected by the Commission . 1 . Before deciding to apply protective measures under Article 1 ( 1 ), before authorizing a Member State to take such measures or before taking its Decision concerning the measures taken in implementation of Article 2 ( 1 ) and (2 ) by the Member State concerned, the Commission shall hold consultations . 2 . These consultations shall take place within an advisory committee consisting of representatives of each Member State and presided over by a Commission representative . 3 . The Committee shall meet when convened by its Chairman. The latter shall forward to the Member States, within the shortest possible time, any appropriate information . Article 7 Article 2 (2 ) and (3 ) shall apply until 31 December 1974. Until that date, the Council, acting by a qualified majority, on a proposal from the Commission, shall decide upon any amendments to be made thereto . Article 4 Article 8 Articles 1 and 2 shall not affect implementation of the protective clauses provided for in the Treaty, in This Regulation shall apply from the entry into force of the Agreement. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 May 1973 . For the Council The President R. VAN ELSLANDE